DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 and 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al (US 2010/0312276) in view of Lam (US 2013/0060281).  In regard to independent claim 30, Schofield et al teach the claimed process (paragraphs 0064, 0066,0079, and 0084; and figures 9a-10c) except the step of introducing a colorant.
 	Regarding Schofield et al:
Flexible silicone teat 90 constitutes the claimed nipple, wherein the flexible silicone constitutes a grade.
 	Rigid silicone shield 92 constitutes the claimed shield of a silicone material different from the silicone of the flexible silicone teat, wherein the grade and hardness of the shield is different than the flexible silicone teat.
 	The co-compression molding process to mold together the teat and the shield constitutes the claimed steps of introducing a first and second material into a compression mold and then compressing the materials to form a nipple portion and shield portion.  This co-compression molding process of Schofield et al also inherently teaches using a molding material in a solid or putty form since a liquid material is not used in compression molding. 
 	Figures 9b and 10b teach a pacifier having an undercut portion.
 	Lam teaches a baby soother having a co-compression molded shield/flange portion and a teat portion, wherein the shield/flange and teat can be molded from different colors (paras. 0019, 0020, 0077, 0078, and 0089).  Since Schofield et al and Lam are analogous with respect to baby soothers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to introduce a colorant such as by using different colored silicone materials as taught by Lam into the at least one of the first and second molds of Schofield et al in order to aesthetically appeal to infants and toddlers.  
 	In regard to claim 10, the specific design of a mold is a mere obvious matter of choice dependent on equipment availability and of little patentable consequence to the claimed process since it is not a manipulative feature or step of the claimed process.  

Applicant’s arguments with respect to claim(s) 10-15 and 20-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach the state of the art: 20160082626,20100264139,20150086802,8703036,20090248074,4132232,20180104158,8646632, and 4500218.  USPN 8241327 teaches a colored pacifier that accommodates the needs or wants of children, infants, and toddlers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744